DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on April 05, 2022.

Claim Objections
Claims 5, 7, 10, 25, 28-30, and 33 are objected to because of the following informalities: the limitation appears to read “the side of the lead frame”. 				Further regarding claims 29 and 30, the limitation appears to read “after rolling the roller across the side of the lead frame”. 								As to claim 25, the limitation “a side of the lead frame” should be clarified. It is not clear whether the limitation refers to the already recited “a side of a stamped or etched lead frame” in claim 21 or a different side of the lead frame. 				Appropriate correction is required.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited roller having both the additional protrusion with discontinuities and the continuous protrusion in claims 36 and 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
			
Claims 29, 36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 29, the limitation “the side of a chuck” lacks sufficient antecedent basis. Thus, the limitation renders the claim indefinite and clarification is required. 	As to claims 36 and 39, it is not clear whether the recited “discontinuities” is directed to nonelected Species II: Fig. 15 (discontinuous protrusions) and should be withdrawn from further consideration. It is not clear how the recited limitation reads on the elected embodiment and whether it is possible to combine a continuous protrusion with an additional protrusion having discontinuities. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, 10, 21-24, 29-31, 33-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,371,943 to Shibata (“Shibata”) in view of U.S. Patent Application Publication No. 2005/0079653 A1 to Schrock (“Schrock”).												As to claim 1, although Shibata discloses a method, comprising: using a roller (9, 11) with a protrusion (9a, 11a) around the roller (9, 11), rolling the roller (9, 11) across a side of a stamped or etched lead frame (1a) to create an indent (7) in a feature (surface) of the lead frame (1a); attaching a semiconductor die (C) to a die attach pad (2) of the lead frame (1a); electrically coupling the semiconductor die (C) with a lead (4) of the lead frame (1a); and enclosing portions of the semiconductor die (C), the die attach pad (2), and portions of the feature (surface) of the lead frame (1a) with a molding compound (13) (See Fig. 2, Fig. 3, Fig. 7, Fig. 9, Fig. 11, Fig. 12, Fig. 13, Column 3, lines 57-68, Column 4, lines 1-57, Column 5, lines 16-54, Column 6, lines 10-49), Shibata does not specifically disclose wherein the protrusion is a continuous protrusion.											However, Shibata does disclose a plurality of indents (7) can be formed simultaneously by having a corresponding number of roller (9, 11) (See Fig. 11, Column 5, lines 44-54).												Further, Schrock does disclose a roller (16) having a recessed portion (272) and a continuous protrusion (supporting 256, 258) adjacent the recessed portion (272) corresponding to a plurality of indents (254) (See Fig. 10, ¶ 0053).					In view of the teachings of Shibata and Schrock, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shibata to have wherein the protrusion is a continuous protrusion because the continuous protrusion can form rows/columns of plurality of indents simultaneously to achieve mass production (See Shibata Column 5, lines 44-54).			As to claim 8, Shibata discloses further comprising: controlling a pressure applied by the roller (9, 11) to the side of the lead frame (1a) while rolling the roller (9, 11) across the side of the lead frame (1a) to set a final thickness of the lead frame (1a) that is less than a starting thickness of the lead frame (1a) (See Fig. 2, Fig. 3, Column 4, lines 33-57, Column 5, lines 16-43). 									As to claim 10, Shibata discloses further comprising: after rolling the roller (9, 11) across the side of the lead frame (1a); and using a second roller with a second protrusion, rolling the second roller across the side the lead frame (1a) to create a second indent in the or another feature of the lead frame (1a) (See Column 5, lines 33-43).													As to claim 21, although Shibata discloses a method, comprising: rolling a roller (9, 11) with a protrusion (9a, 11a) around the roller (9, 11) across a side of a stamped or etched lead frame (1a) to create an indent (7) in a feature (surface) of the lead frame (1a) (See Fig. 2, Fig. 3, Fig. 7, Fig. 9, Fig. 11, Fig. 12, Fig. 13, Column 3, lines 57-68, Column 4, lines 1-57, Column 5, lines 16-54, Column 6, lines 10-49), Shibata does not specifically disclose wherein the protrusion is a continuous protrusion.				However, Shibata does disclose a plurality of indents (7) can be formed simultaneously by having a corresponding number of roller (9, 11) (See Fig. 11, Column 5, lines 44-54).												Further, Schrock does disclose a roller (16) having a recessed portion (272) and a continuous protrusion (supporting 256, 258) adjacent the recessed portion (272) corresponding to a plurality of indents (254) (See Fig. 10, ¶ 0053).					In view of the teachings of Shibata and Schrock, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shibata to have wherein the protrusion is a continuous protrusion because the continuous protrusion can form rows/columns of plurality of indents simultaneously to achieve mass production (See Shibata Column 5, lines 44-54).			As to claim 22, Shibata discloses further comprising: attaching a semiconductor die (C) to a die attach pad (2) of the lead frame (1a) (See Fig. 12, Fig. 13, Column 6, lines 10-23).												As to claim 23, Shibata discloses further comprising: electrically coupling the semiconductor die (C) with a lead (4) of the lead frame (1a) (See Fig. 12, Fig. 13, Column 6, lines 10-23).										As to claim 24, Shibata discloses further comprising: covering portions of the semiconductor die (C), the die attach pad (2), and portions of the feature (surface) of the lead frame (1a) with a molding compound (13) (See Fig. 12, Fig. 13, Column 6, lines 10-23).													As to claim 29, Shibata discloses further comprising: after rolling the roller (9, 11) across a side of the lead frame (1a), engaging the side of the lead frame (1a) with the side of a chuck (flat working plane); and rolling the or another roller across a second side of the lead frame (1a) to create a second indent in the or another feature of the lead frame (1a) (See Column 4, lines 48-56, Column 5, lines 33-43).				As to claim 30, Shibata discloses further comprising: after rolling the roller (9, 11) across a side of the lead frame (1a); and using a second roller with a second protrusion, rolling the second roller across the side the lead frame (1a) to create a second indent in the or another feature of the lead frame (1a) (See Column 5, lines 33-43).													As to claim 31, Shibata discloses further comprising: controlling a pressure applied by the roller (9, 11) to the side of the lead frame (1a) while rolling the roller (9, 11) across the side of the lead frame (1a) to set a final thickness of the lead frame (1a) that is less than a starting thickness of the lead frame (1a) (See Fig. 2, Fig. 3, Column 4, lines 33-57, Column 5, lines 16-43).									As to claim 33, Shibata discloses further comprising: after rolling the roller (9, 11) across the side of the lead frame (1a); and using a second roller with a second protrusion, rolling the second roller across the side the lead frame (1a) to create a second indent in the or another feature of the lead frame (1a) (See Column 5, lines 33-43).														As to claims 34 and 37, Shibata in view of Schrock discloses further comprising: at least one additional protrusion (another supporting 256, 258) on the roller (9, 11/16) and spaced apart from the continuous protrusion (supporting 256, 258) (See Shibata Fig. 11 and Schrock Fig. 10).									As to claims 35 and 38, Shibata in view of Schrock further discloses wherein the at least one additional protrusion (another supporting 256, 258) on the roller (9, 11/16) is a continuous protrusion (another supporting 256, 258) (See Shibata Fig. 11,  and Schrock Fig. 10).			
Claims 2-3, 5, 7, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,371,943 to Shibata (“Shibata”) and U.S. Patent Application Publication No. 2005/0079653 A1 to Schrock (“Schrock”) as applied to claims 1 and 21-22 and above, and further in view of JP 08213528 A to Baba (“Baba”). The teachings of Shibata and Schrock have been discussed above.												As to claim 2, although Shibata discloses the lead frame (1a), rolling the roller (9, 11) across the side of the lead frame (1a) (See Fig. 2, Fig. 3, Fig. 7), Shibata and Schrock do not disclose further comprising: engaging a second side of the lead frame with a side of a chuck while rolling the roller across the side of the lead frame; and controlling a temperature of the chuck while rolling the roller across the side of the lead frame.													However, Baba does disclose further comprising: engaging a second side of the lead frame (31) with a side of a chuck (27) while pressing the side of the lead frame (31); and controlling a temperature of the chuck (27) while pressing the side of the lead frame (31) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0002, ¶ 0003, ¶ 0005, ¶ 0009, ¶ 0010, ¶ 0020) (Notes: the temperature is controlled in the chamber including the chuck that is a device for holding an object firmly in a machine).								In view of the teaching of Baba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shibata to have further comprising: engaging a second side of the lead frame with a side of a chuck while rolling the roller across the side of the lead frame; and controlling a temperature of the chuck while rolling the roller across the side of the lead frame because the deformation and removal of the internal residual strain in the lead frame can simultaneously performed (See ¶ 0020).						As to claim 3, Shibata discloses further comprising: controlling a pressure applied by the roller (9, 11) to the side of the lead frame (1a) while rolling the roller (9, 11) across the side of the lead frame (1a) to set a final thickness of the lead frame (1a) that is less than a starting thickness of the lead frame (1a) (See Fig. 2, Fig. 3, Column 4, lines 33-57, Column 5, lines 16-43).									As to claim 5, Shibata discloses further comprising: after rolling the roller (9, 11) across the side of the lead frame (1a); and using a second roller with a second protrusion, rolling the second roller across the side the lead frame (1a) to create a second indent in the or another feature of the lead frame (1a) (See Column 5, lines 33-43).														As to claim 7, Shibata discloses further comprising: after rolling the roller (9, 11) across the side of the lead frame (1a); and using a second roller with a second protrusion, rolling the second roller across the side the lead frame (1a) to create a second indent in the or another feature of the lead frame (1a) (See Column 5, lines 33-43).														As to claim 25, although Shibata discloses the lead frame (1a), rolling the roller (9, 11) across the side of the lead frame (1a) (See Fig. 2, Fig. 3, Fig. 7), Shibata does not disclose further comprising: engaging a side of the lead frame with a side of a chuck while rolling the roller across the side of the lead frame; and controlling a temperature of the chuck while rolling the roller across the side of the lead frame.			However, Baba does disclose further comprising: engaging a side of the lead frame (31) with a side of a chuck (27) while pressing the side of the lead frame (31); and controlling a temperature of the chuck (27) while pressing the side of the lead frame (31) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0002, ¶ 0003, ¶ 0005, ¶ 0009, ¶ 0010, ¶ 0020) (Notes: the temperature is controlled in the chamber including the chuck that is a device for holding an object firmly in a machine).									In view of the teaching of Baba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shibata to have further comprising: engaging a side of the lead frame with a side of a chuck while rolling the roller across the side of the lead frame; and controlling a temperature of the chuck while rolling the roller across the side of the lead frame because the deformation and removal of the internal residual strain in the lead frame can simultaneously performed (See ¶ 0020).							As to claim 26, Shibata discloses further comprising: controlling a pressure applied by the roller (9, 11) to the side of the lead frame (1a) while rolling the roller (9, 11) across the side of the lead frame (1a) to set a final thickness of the lead frame (1a) that is less than a starting thickness of the lead frame (1a) (See Fig. 2, Fig. 3, Column 4, lines 33-57, Column 5, lines 16-43).									As to claim 28, Shibata discloses further comprising: after rolling the roller (9, 11) across the side of the lead frame (1a); and using a second roller with a second protrusion, rolling the second roller across the side the lead frame (1a) to create a second indent in the or another feature of the lead frame (1a) (See Column 5, lines 33-43).																					
Response to Arguments
Applicant's arguments with respect to claims 1 and 22 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on April 05, 2022 have been fully considered but they are not persuasive. Applicants argue “Perhaps Examiner could better explain the reasons for his rejection?” It is noted that the objection is directed to the limitation “the side (of) the lead frame” where “of” is missing in claims 5, 7, 10, 28, and 33.
Applicants further argue “The above in Shibata teach that the pressure at which rollers 7 & 9 are applied to metal plate 1a is ‘preset’…as required by Claim 8.” This is not found persuasive because the pressure that is determined/preset is still controlled during rolling to obtain the desired indents/thicknesses. It is clear such a rolling is conducted with a controlled pressure such that the thickness is not varying. It is also noted that Column 5, lines 33-43 of Shibata further teaches different thicknesses can be formed such that different pressure amounts would be applied during rolling. 	
Applicants further argue “There is no teaching or suggestion in Shibata that outer lead frame areas are reduced or thinned compared to their starting thickness.” This is not found persuasive because the limitation does not specify any comparison between outer and inner lead frame areas. It is not clear what the argument/claim is directed to as the present Application/claim applies the roller to set the final thickness by the protrusion. However, such a protrusion is merely applied to a selective area of the lead frame such that not the thicknesses of the lead frame appear to be different among different areas.
Applicants further argue “Baba teaches that it uses ‘high pressure gas’ to press against contact plate 27 which is NOT a physical force by any roller.” This is not found persuasive because Baba clearly teaches “the area to be heated is strongly pressed by the pressing punch 35, and even if there is twisting of the lead, it is flattened by this, and
heat treatment is performed in this state to remove the internal residual strain of the lead pattern” and “since the heat treatment is performed while the area to be heated of the lead pattern is being pressed by the pressing punch, the deformation and the removal of the internal residual strain can be simultaneously performed” in [0010] and [0020] such that a physical force is applied by the pressing punch 35. Although Baba does not teach a roller, it is noted that the roller is already met by Shibata where the combination is about the chuck and controlling the temperature thereof.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Sakurai et al. (US 2011/0094085 A1).									Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815